*413Opinion by
Johnson, J.
It was stipulated that the issue herein is similar in all material respects to that involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the merchandise, consisting of 611%2 dozen silk scarves in cartons 13, 24, 27, 30, and 32, was not in fact imported or received by the importer or by any other person for the importer’s account. In accordance with stipulation of counsel and following the decision cited, it was held that duty is not assessable upon that portion of the merchandise which was not in fact imported or received by the importer or any other person for the importer’s account. The protest was sustained to this extent.